Citation Nr: 1642545	
Decision Date: 11/04/16    Archive Date: 11/18/16

DOCKET NO.  14-28 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for right foot disability.

3.  Entitlement to an initial compensable disability evaluation for patellofemoral syndrome of the right knee from September 4, 2009 to May 11, 2014, and a disability rating in excess of 10 percent from May 12, 2014 onward.

4.  Entitlement to an initial compensable disability evaluation for patellofemoral syndrome of the left knee from September 4, 2009 to May 11, 2014, and a disability rating in excess of 10 percent from May 12, 2014 onward.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Dominic Jones, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1998 to September 2007, from October 2008 to September 2009, and from March 2012 to November 2013.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of a Department of Veterans Affairs (VA) ) Regional Office (RO).  

A Board hearing was scheduled for June 2016, but the Veteran did not attend the hearing.  Thus, the request is considered withdrawn.

FINDING OF FACT

From September 4, 2009 to May 11, 2014, the Veteran's service-connected knee disabilities manifested by painful motion.


CONCLUSIONS OF LAW

1.  From September 4, 2009 to May 11, 2014, the criteria of at least a 10 percent rating for patellofemoral syndrome of the right knee were met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Code 5261 (2015).

2.  From September 4, 2009 to May 11, 2014, the criteria of at least a 10 percent rating for patellofemoral syndrome of the left knee were met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Code 5261 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Prior to a May 2014 rating decision that awarded a 10 percent rating for both service-connected knee disabilities, they were evaluated as zero percent disabling from September 4, 2009 to May 11, 2014.  

Although there is some evidence to the contrary, the Board finds that for this earlier period, there is sufficient evidence showing painful motion in both knees.  Painful motion is entitled to at least the minimum compensable rating for a joint.  See 38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1, 3-5 (2011).  A 10 percent rating is the minimum compensable rating for limitation of motion of the knee.  See 38 C.F.R. § 4.71, Diagnostic Code 5261.  Therefore, the Board concludes that at least a 10 percent rating is warranted for both knee disabilities for the period from September 4, 2009 to May 11, 2014 (absent the Veteran's return to active duty during this period).  

This intermediary grant of benefits does not prejudice the Veteran.  The remaining knee rating issues are addressed in the remand section.


ORDER

From September 4, 2009 to May 11, 2014, a 10 percent rating for patellofemoral syndrome of the right knee is granted, subject to the laws and regulations governing the payment of monetary benefits.

From September 4, 2009 to May 11, 2014, a 10 percent rating for patellofemoral syndrome of the right knee is granted, subject to the laws and regulations governing the payment of monetary benefits.



REMAND

Low Back Claim

The Veteran contends he experiences recurrent low back pain, and seeks service connection for such.  The Veteran received a VA examination for his back in April 2010.  In the examination report, the examiner noted the Veteran had a history of back pain.  However, the examiner did not render a back diagnosis.  The examiner noted that there was no pathology from x-rays or physical exam results to apply a diagnosis at the time.  Nonetheless, in the Veteran's August 2014 VA Form 9, he reported that he was diagnosed with sciatica while on active duty between March 2012 and November 2013.  He further noted that he had been to a chiropractor for his condition.

To date, it appears that the Veteran's service treatment records (STRs) from his recent March 2012 to November 2013 period of active duty have not been associated with the claims file.  These should be obtained on remand.  Similarly, any private treatment records relevant to the Veteran's back condition to include visits to a chiropractor should also be obtained.  Thereafter, the Veteran should be scheduled for a new VA examination to address the etiology of his claimed low back disability.

Right Foot Claim

The Veteran is also seeking service connection for his right foot.  Initially, in September 2009, the Veteran sought service connection for both a left and right ankle sprain and a right foot "condition."  The Veteran received a VA examination for these claims in April 2010.  In the examination report, the examiner noted a diagnosis of a right ankle strain/sprain and related that the right ankle was weak and would roll easily.  However, with regard to the right foot "condition," the examiner could provide no diagnosis but indicated it was the "same as right ankle strain/sprain."  Despite this, in his August 2014 VA Form 9, the Veteran recounted that pain continued in the arch of his right foot and that he was required to wear shoe inserts due to this pain.

The Board finds that the VA examination with regard to the Veteran's right foot condition is not wholly adequate.  This is so because while the VA examiner seemed to relate the Veteran's right foot "condition" to the Veteran's right ankle sprain, the Veteran appears to be relating symptoms separate from the instability noted in the Veteran's right ankle due to "rolling."  Thus, the Board finds a new VA examination is warranted to identify and address the etiology of any right foot condition, to specifically include the Veteran's lay statements as to pain in the arch of his right foot.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Increased Rating Claims

In light of the award above, the issues are now characterized as entitlement to an initial compensable disability evaluation for patellofemoral syndrome of the right knee in excess of 10 percent, and entitlement to an initial compensable disability evaluation for patellofemoral syndrome of the left knee in excess of 10 percent.

The Veteran contends that his left and right knee patellofemoral syndrome warrant a higher initial rating.  The Veteran received VA examinations for his knees in April 2010 and May 2014.  Notably, 38 C.F.R. § 4.59 requires that joints "should be tested for pain on both active and passive motion, in weight-bearing, and nonweight-bearing, if possible, with the range of the opposite undamaged joint."  The Board notes that the April 2010 and May 2014 examiners did not indicate values in weight-bearing, or explain whether this could be done.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  For this reason, the Board finds that a remand for a new examination is necessary.

In light of the remand, any pertinent and outstanding private treatment records should be obtained.

Accordingly, these issues are REMANDED for the following actions:

1.  Obtain complete STRs not already of record, to specifically include any records from the Veteran's March 2012 to November 2013 period of active duty, and associate them with the claims file.

If such records are unavailable, the Veteran's file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Afford the Veteran the opportunity to submit or identify any additional private treatment records, to specifically include chiropractor treatment noted in the August 2014 Form 9.  Obtain any identified records with the use of the Veteran's authorization as necessary.

3.  Thereafter, schedule the Veteran for a VA examination by an appropriate professional in connection with his low back claim.  The entire claims file should be reviewed by the examiner.

The examiner should identify any current back disability and explain why no diagnosis can be made if this is so.

The examiner should then provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any identified low back disability had its onset during service, or is otherwise related to, service.

Complete rationales or explanations should be provided for each opinion reached.

4.  Schedule the Veteran for a VA examination by an appropriate professional in connection with his right foot condition claim.  The entire claims file should be reviewed by the examiner.

The examiner should identify any current right foot disability and explain why not diagnosis can be made if this is so.

The examiner should then provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any identified right foot condition had its onset during service, or is otherwise related to, service.  The examiner should specifically address the Veteran's lay statement as to pain in the arch of his right foot.

Complete rationales or explanations should be provided for each opinion reached.

5.  Schedule the Veteran for a VA examination by an appropriate professional in connection with his bilateral patellofemoral syndrome of the knees.  The entire claims file should be reviewed by the examiner.

The examiner must record the results of range of motion testing for pain on both active and passive motion and in weight-bearing and nonweight-bearing.  If this testing cannot be done, the examiner should clearly explain why this is so.

In doing so, the examiner should provide a retrospective medical opinion on the Veteran's range of motion of his knees throughout the time period of the claim (since September 2009). That is, with consideration of the evidence of record and his history, comment on the historical severity of the Veteran's range of motion testing on both active and passive motion and in weight-bearing and nonweight-bearing.  If this opinion cannot be provided, the examiner should clearly explain why this is so.

Complete rationales or explanations should be provided for each opinion reached.

6.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

